                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


Spero Conits and SJC Properties, LLC,
                                    )                 CA:6:18cv-02338-HMH
Spero’s Pete’s Original Too, LLC    )
                                    )
               Plaintiffs,          )
                                    )                 DEFENDANT’S RESPONSE
                    v.              )                 TO PLAINTIFFS’ MOTION TO
                                    )                 DISMISS AND REMAND
                                    )
City of Greenville,                 )
                                    )
              Defendant.            )
____________________________________)

       Defendant, City of Greenville, by and through their undersigned attorneys, file this

Response to Plaintiffs’ Motion to Dismiss Two Causes of Action and Remand State-Law Cause

of Action (ECF 35). Defendant agrees that Plaintiff is entitled to dismiss their federal claims

(Equal Protection and Due Process) pursuant to Rule 41(a) and that doing divests this Court of

jurisdiction. THEREFORE, the Defendant believes the Plaintiffs’ Motion should be granted.

                                           Respectfully Submitted,

                                           ROE CASSIDY COATES & PRICE, P.A.

                                           s/ Joseph O. Smith
                                           V. Clark Price, Fed ID No. 3155
                                           Joseph O. Smith, Fed ID No. 10551
                                           (1052 North Church Street, 29601)
                                           Post Office Box 10529
                                           Greenville, SC 29603
                                           864.349.2600 – Telephone
                                           864.349.0303 – Facsimile
                                           cprice@roecassidy.com – E-mail
                                           jsmith@roecassidy.com – E-mail
                                           Attorneys for Defendant

Greenville, South Carolina

October 30, 2019
                                              1
